Citation Nr: 1422460	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-42 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disability, claimed as asbestosis.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a nose disability, claimed as residuals of frostbite to the nose.

4.  Entitlement to service connection for a right hand disability, claimed as residuals of frostbite to the right hand.

5.  Entitlement to service connection for a left hand disability, claimed as residuals of frostbite to the left hand.

6.  Entitlement to service connection for a right foot disability, claimed as residuals of frostbite to the right foot.

7.  Entitlement to service connection for a left foot disability, claimed as residuals of frostbite to the left foot.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's Spouse, and the Veteran's Son


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Because of the Veteran's state of residence, however, all development and consideration of the claims since has been done instead by the RO in Waco, Texas, which also is the RO that certified his appeal to the Board.  In March 2014, a hearing was held before the undersigned at the RO in Waco, Texas.  At the hearing, the undersigned granted the Veteran's request to keep the record open for 60 days to allow the Veteran to locate and submit additional evidence.  The agreed upon time has expired. 

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran has waived RO consideration of that evidence.  See March 2014 Waiver.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The Board has reviewed both the Veteran's physical claims file and his file on the "Virtual VA" and "VBMS" systems to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a lung disability, for bilateral pes planus and for the residuals of frostbite to the left hand, the right foot, and the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The best evidence does not indicate that the Veteran has a current nose disability at this time.

2.  The best evidence does not indicate that the Veteran has a current left hand disability at this time.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a nose disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, if the Veteran does not have a particular disability, the criteria for establishing service connection for that disability cannot be met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 4.125(a); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The evidence of record does not contain competent evidence of current disabilities of the Veteran's left hand or nose.

At the Board hearing, the Veteran testified to in-service frostbite of his nose, but did not testify to a current disability of the nose.  See March 2014 Hearing Tr. at 8 (describing in-service frostbite:  "I was white as a sheet on my face, and my nose especially was..."), at 10-11 (indicating "increased pain and sensitivity in [upper] extremities" and need to keep hands and feet warm, but not testifying to any current problems with his nose).  

Previously, the Veteran has made statements that appear to affirmatively indicate that he does not have a current problem with his nose.  See June 2010 Statement from Veteran (failing to describe any current symptoms of the nose and stating:  "The color came back to my nose but my toenails and fingernails are still affected."); see also June 2010 VA Form 21-4138 (failing to note any current nose symptoms and making almost identical assertions:  "My face was frostbitten, but the color came back in 3-4 hours."); June 2011 Statement of Veteran ("I was frostbit during this time and my toenails and fingernails were affected by it (and still are).").  

The Board interprets these statements as tending to indicate that the Veteran does not experience symptoms of a current "nose disability".  Moreover, the medical evidence of record does not document treatment for any residuals of frostbite to the Veteran's nose and the Veteran has not alleged otherwise.  The greater weight of the evidence is against finding that the Veteran has a current nose disability.

The medical evidence of record does not document treatment for or complaints of symptoms of a left hand disability.  See, e.g., July 2010 VA Dermatology Consult ("One hand, two feet tinea along with tinea unguium of feet and R hand -diagnosed clinically."; "left hand and fingernails completely clear"); October 2010 VA Dermatology Outpatient Note (noting problems with both feet, but only one hand); October 2009 Medical Center of Arlington Progress Note ("Extremities exhibit normal ROM...Neuro:  ...No motor deficit.  No weakness.  No sensory deficit.").  

In short, the Veteran has been examined many times in the course of obtaining treatment for conditions from a stomach cramp to a heart attack, but his treating physicians, whether VA or private, have not documented abnormalities or complaints indicative of a left hand disability.  

The Veteran has also been relatively silent regarding current symptoms of a left hand disability.  See, e.g., March 2014 Hearing Tr. at 9 (specifically indicating problems with his right hand).  The Board does not find the vague allegations of "increased pain and sensitivity" of the Veteran's hands and feet to be indicative of a "left hand disability", particularly where the Veteran frequently specified problems with both of his feet but only his right hand.  Id. at 10-11.  And, as noted above, the Veteran's treating physicians have not documented either a left hand disability or symptoms of a left hand disability.  

At the hearing, the undersigned Veterans Law Judge specifically noted the absence of such evidence, alerted the Veteran to the need for such evidence, and attempted to elicit further testimony or evidence on that issue.  Id. at 13 (noting disfigurement of the right hand but not the left hand and seeking additional evidence to support the Veteran's claim).  The Veteran has not submitted evidence of treatment for or symptoms of a left hand disability.  The greater weight of the evidence is against finding that the Veteran has a current left hand disability at this time.

The Board finds that the Veteran does not have a current nose disability or a current left hand disability.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for a nose disability, claimed as residuals of frostbite to the nose, is denied and entitlement to service connection for a left hand disability, claimed as residuals of frostbite to the left hand, is denied.

Duties to Notify and Assist

The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  At the March 2014 Board hearing, the undersigned Veterans Law Judge addressed the relevant criteria and asked questions as to evidence that would help the Veteran's claim.  The undersigned specifically alerted the Veteran and his representative to the absence of evidence of current nose and left hand disabilities and provided the Veteran the opportunity to supplement the record, including further extensions of time if the Veteran needed them.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing that was held.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in December 2009 and January 2010 prior to the initial adjudication of his claims in April 2010.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, Social Security Administration records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In making this determination, the Board notes that the claims file includes some service treatment records and post-service VA treatment records.  The National Personnel Records Center has indicated that at least some of the Veteran's service treatment records and other service records may have been destroyed by a 1973 fire at the National Personnel Records Center.  See January 2010 Notice Letter.  In these circumstances, when a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).

In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Veteran was so notified.  See January 2010 Notice Letter.  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Dixon, 3 Vet. App. at 263 (citing VA Adjudication Manual).  

In this regard, the Board notes that it did seek alternative sources of information and has developed the record with alternative sources of evidence relating to in-service treatment or events to the extent possible.  Importantly, the Veteran's in-service exposure to cold and symptoms of frostbite have been conceded and the Veteran has affirmatively disavowed in-service diagnosis or treatment that might assist in establishing his claim or in identifying alternative sources of relevant evidence.  See, e.g., June 2011 Statement of Veteran (explaining his reasons for not seeking treatment or otherwise documenting his symptoms during service).  The Board finds that VA has fulfilled its heightened duty to assist in the circumstances of this case.

The Veteran has not had a VA examination with respect to his nose or his left hand.  However, the criteria for providing an examination with respect to those alleged conditions have not been met.  Crucially, there is no competent evidence of a current disability or of persistent or recurrent symptoms thereof.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The lack of competent evidence regarding this element has been discussed fully above.  VA has no obligation to obtain further medical examinations or opinions in connection with these claims.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

Entitlement to service connection for a nose disability is denied.

Entitlement to service connection for a left hand disability is denied.


REMAND

The Veteran has not been formally diagnosed with asbestosis.  Compare October 2009 Medical Center of Arlington Progress Note (indicating the medical records contain "no formal diagnosis" of asbestosis and that chest imaging showing no abnormalities) with June 2001 Radiology Report ("Bilateral interstitial fibrosis consistent with asbestosis.").  However, the Veteran has been diagnosed with fibrosis.  See, e.g., October 2010 VA Emergency Department Note ("Chest XR - basilar fibrosis, evantration bowel beneath left hemidiaphragm unchanged from 2/17/10 films.").  Given the Veteran's likely in-service exposure to asbestos and some evidence of a current lung disability, the Veteran is entitled to a VA examination regarding whether he does, in fact, have a current lung disability and, if so, whether that lung disability is related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).  He has not yet been afforded an examination.

Similarly, there is evidence of record indicating a current disability or persistent or recurrent symptoms of a disability with respect to the Veteran's bilateral feet and right hand.  See, e.g., March 2010 VA Primary Care Physician Note ("rt foot pain, redness, and swelling for one month" diagnosed as cellulitis); July 2010 VA Dermatology Consult ("One hand, two feet tinea along with tinea unguium of feet and R hand -diagnosed clinically"; "Hallux valgus L great toe, hammer toe L 2nd toe").  With respect to the medically diagnosed feet and right hand conditions, the only evidence of record linking any of them to the Veteran's active service is the Veteran's own statements which, while they establish cold exposure and marching-induced foot problems, do not establish an etiological link between those in-service injuries or events and any current disability.  The Board may not rely on its own medical opinion regarding the matter.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also McLendon, 20 Vet. App. at 85 (finding error in Board's conclusion, without independent medical support, regarding an etiological link between an in-service injury and a chronic residual disability).  Therefore, the Veteran is entitled to a VA examination to determine the nature of any current bilateral feet and hand disabilities and whether any such disabilities are related to the Veteran's active service.  McLendon, 20 Vet. App. at 86.

While there is no diagnosis of pes planus of either foot, the remand of the matter for a foot examination and the benefit of the doubt standard both militate against a final determination of that claim on the evidence now of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA records for treatment at VA facilities including, but not limited to, updated records from the Dallas, Texas, VA Medical Center, dated from October 2010 to the present.  

2.  When the above medical records are obtained, to the extent available, schedule the Veteran for a VA examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

a.  Does the Veteran currently have any residuals of cold injury to his right hand?

b.  Is it at least as likely as not (probability of at least 50 percent) that any of the Veteran's current residuals of cold injury to his right hand identified in response to (a) are etiologically related to his active military service?

c.  Does the Veteran currently have any disabilities of either, or both, of his feet to include, but not limited to, pes planus and residuals of cold injury?

d.  Is it at least as likely as not (probability of at least 50 percent) that any foot disability identified in response to (c) is etiologically related to his active military service?

e.  Does the Veteran currently have any lung disability, to include, but not limited to, asbestosis?

f.  Is it at least as likely as not (probability of at least 50 percent) that any lung disability identified in response to (e) is etiologically related to his active military service?

The examiner is instructed to assume that the Veteran did suffer a cold injury to his right hand and both feet during his active service.  The examiner is further instructed to assume that the Veteran was exposed to some asbestos during his active service.  The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


